Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
 
Claim Status

Claims 1, 3, 5, 7-9, 11, 14, 15, 17-22, and 41-49 are pending. Claim 1, 5, 7, 9 and 11 are amended. Claims 45-49 are new. Claims 1, 3, 5, 7-9, 11, 14, 15, 17-22, and 41-49 are hereby examined on the merits.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7-9, 11, 14, 15, 17-22, and 41-49 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, X. et al, Identification of bitter peptides in whey protein hydrolysate, J Agric Food Chem, 2014 (Epub 9/2013) 25:62(25) 5719-25 (IDS 10/02/2017), in view of Bevec (US 2010/0197605 A1) in view of Woo (US 2014/0120120 A1, effectively filed 2 June 2011), Dotson (Bitter Taste Receptors Influence Glucose Homeostasis, PLoS ONE 2008, 3(12): e3974), and Hernandez-Ledesma, B., et al., Dairy protein hydrolysates: Peptides for health benefits, 2013, Vol. 38, pages 82-100, and Brandelli, et al Whey as a source of peptides with remarkable biological activities, Food Research International, 73 (2015), 149-161 (IDS of 12/22/2020). 

The instant invention is drawn to a method of treating, inhibiting, reducing the severity of, and/or slowing progression of type 2 diabetes mellitus in a subject in need 

Liu teaches all of the instant peptides as bitter peptides from whey protein hydrolyates. The peptides are YGLF, IPAVF, LLF, and YPFPFPIPN. 

While Liu teaches these peptides a bitter peptides, Liu does not teach any therapeutic application of these peptides as instantly claimed. 

Bevec teaches a method of treating diabetes in a subject in need thereof [0143] comprising providing a pharmaceutical composition that increases gut hormone release, by releasing one or more bitter oligopeptides. Further the claims are amended to an amount effective for the outcome. Bevec also teaches pharmaceutical formulation, such as 

A YGLF peptide bitter peptide is disclosed as the peptide to be used, see paragraph [007] in the introduction, that is to be administered in an effective amount of the composition to a subject in need thereof [0214]. Oral administration and coated tablets are taught at paragraphs [156], [157] and [158]. The intended activity is found in the intestine which warrants the coated tables for the undigested whey proteins. Gels and formations for suppositories are also taught, see paragraphs [154]-[175].  This method it taught to treat, inhibit, reduce the severity of slow progression of and/or promote prophylaxis of diabetes in the subject (Abstract “treatment of…inflammatory diseases” and paragraph [0143]), and wherein the inflammatory disease is type 2 diabetes ([0086] at (vi)). Human therapy is taught [0219]. Palmitic acid is taught at paragraph [0177]. Bevec teaches wherein the agent is the bitter oligopeptides YGLF (Abstract). Bevec teaches wherein the composition is administrated to the subject after the onset of the disease state [0108].  Bevec teaches wherein the agent and the fatty acid derived from food are administered simultaneously (the agent can be included in a human breast milk substitute [0175]- [0177]).  Bevec teaches providing a fatty acid derived from human breast milk that increases gut hormone release, which comprises the fatty acid palmitic acid as a primary component thereof ([0175]-[0177]). Bevec teaches that the dosage level be suitable and formulated in a ‘known way’ [0155]. Further taught is that suitable dosage forms include sustained release tablets such that the peptide is released over time [0161]. Finally Bevec teaches: “A person of ordinary skill in the art would have no difficulty determining the appropriate timing, sequence and dosages of administration for particular drugs and peptide(s) of the present invention” [0220].


	Brandelli teaches that whey protein contain bitter peptide sequences, see Table 2. The reference teaches that the peptides are “encrypted” in the parent protein and become active when released. Brandelli teaches “the action of many whey-derived bioactive peptides needs to be completely elucidated. As these peptides (or hydrolysates) would be intended to be ingested in food formulations, the interaction with other components in the food matric should be investigated. In addition, their incorporation as free or encapsulated ingredients is also an interesting topic for future research.

Woo teaches a pharmaceutical composition agent conjugated to an agent to increase intestinal retention (an agent conjugated to a biodegradable polymer such as polyethylene glycol to increase intestinal retention, Abstract, [0018], [0034], also as regards instant Claim 5. Woo further teaches that “…since peptides are digested upon oral administration, active ingredients of a composition for oral administration should be coated or formulated for protection against degradation in the stomach” [0078], thus intestinal delivery. Given that the bitter peptides are found to become active upon digestion, formulating the active peptide in an enteric coated form would allow specific amounts of the active form, as well as proactive 

Dotson teaches (see Introduction, p 1) TAS1R- and TAS2R-type taste receptors are expressed in the gustatory and digestive systems. Specifically taught is that these receptors are expressed in human and rodent GI tracts. TAS2Rs are implicated in response to bitter-tasting stimuli; the incretin hormone glucagon-like peptide-1 (GLP-1) is secreted in a taste receptor-dependent manner by gut enteroendocrine L cells in response to stimulation. In experimentation, Dotson identified specific TAS2R-type taste receptors sensitive to bitter stimuli (see p 3, right). GLP-1 impacts glucose homeostasis by regulating glucose-stimulated insulin biosynthesis and secretion from pancreatic beta-cells. Dotson teaches that GLP-1 is secreted in a taste receptor-dependent manner by gut enteroendocrine L cells in response to stimulation of the TAS2R-type taste receptors which are sensitive to bitter stimuli (see p 3, right). Further, the type of GLP-1 released would be a result effective outcome of practicing the method of administration of the bitter peptide, or inherent to the method.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have treated diabetes with the peptides of Liu in view of Bevec, Hernandez-Ledesma, Woo, Brandelli, and Dotson, for the reason set-forth above. One would be motivated to modify the method of treating diabetes in a subject in need thereof as taught by Hernandez-Ledesma, Woo, Brandelli, and Dotson as these compounds are 

It would have been obvious to one of ordinary skill in the art at the effective filing date of invention to have included the insulin as taught by Woo in the method taught by Bevec as Bevec includes a method for treating diabetes which includes other therapeutic agents and insulin is a well- known therapeutic for the treatment of diabetes, the combination of which would provide a combination therapy to treat diabetes in a subject.


Regarding Claims 47-49, these merely restate the peptides in the earlier claims. Further, the comprising would read on the parent protein to which the active portion, LLF for example, resides. Or, “consisting of” that contains the active portion. 

MPEP 2144.05(II)(A) states: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general 
975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

Therefore, it would have been obvious to administer the bitter peptides known in the prior art for the benefit of treating diabetes. One would have a reasonable expectation of success in the treatment given the peptides are known to treat through their property of being a bitter peptide which target receptor in the intestine. Given the teachings as a whole, one would arrive and the instant invention.

(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.



In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 7-13 of the remarks filed 03/22/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Upon a new search and consideration, it was found that 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The references applied are within the timeframe of the skilled artisan at the time of the claimed invention was made, and this is evidenced by the references themselves. 
 Regarding the response that bitter peptides activate hTAS2Rs, the human bitter receptors, from the reference date, this was known some seven year prior to the instantly claimed invention. From the Dotson reference, this was also known in the prior art. That GLP is activated was also known. Finding another hTAS2R receptor is activated, or another GLP is released is more a discovery from an already known phenomena.
Lastly, therapeutically effective about is simply, on its face, obvious because any treatment has three aspects. Too low a dose to not work (not therapeutically effective), 
The rejection is maintained.
Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654